Citation Nr: 0903586	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  03-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
hearing loss.

2. Entitlement to an initial rating in excess of 20 percent 
for a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966, from December 1990 to April 1991, and from 
October 1992 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

In a February 2002 rating action, the RO granted service 
connection for bilateral hearing loss and rated the 
disability zero percent, effective October 29, 1999 (the date 
the veteran filed his claim).  The RO issued a notice of the 
decision in March 2002.  The veteran timely filed a Notice of 
Disagreement (NOD) in December 2002.  The RO provided a 
Statement of the Case (SOC) in March 2003.  In October 2004, 
the veteran filed a substantive appeal.  The Board notes that 
the Form 9 was not timely, as it was filed more than 60 days 
after the SOC and more than one year after the February 2002 
rating decision.  However, it appears the RO accepted this 
document as a timely substantive appeal.  In May 2006, the RO 
issued a decision continuing the noncompensable rating and 
provided a Supplemental Statement of the Case (SSOC).  The 
failure to file a timely substantive appeal does not 
automatically deprive the Board of jurisdiction.  See 
Gonzales- Morales v. Principi, 16 Vet. App. 556 (2003).  
Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro- claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  VA has a duty to fully and sympathetically 
develop a claimant's claim to its optimum.  Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  In view of the 
foregoing, the Board finds that the claim for an initial 
compensable rating for bilateral hearing loss is in appellate 
status.

In May 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  During the hearing, the veteran submitted additional 
evidence along with a waiver of initial RO consideration.

On appeal in August 2007, the Board remanded the case for 
additional development, to include obtaining an audiological 
examination performed in connection with the veteran's claim 
for Social Security Disability insurance.  In August 2008, 
the RO provided a Supplemental Statement of the Case (SSOC).  
In November 2008, the veteran submitted additional evidence 
to the Board without a waiver of RO review.  This evidence 
consists of statements by the veteran and his wife indicating 
that the veteran's hearing has deteriorated since the April 
2006 examination, and that he currently wears hearing aids.  
This evidence requires review by the AMC/RO and issuance of a 
SSOC.

In its February 2002 decision, the RO granted service 
connection for chronic low back pain following back strain 
and rated it 20 percent disabling, effective October 29, 
1999.  In an August 2003 rating decision, the RO continued 
the 20 percent rating.  The veteran filed a timely NOD with 
the August 2003 decision.  In accordance with the Board's 
Remand Order, the AMC provided a SOC in August 2008.  The AMC 
issued a notice of the decision in September 2008, and the 
veteran thereafter timely filed a substantive appeal.  

The February 2002 rating action granted service connection 
for status post arthroscopic surgery for meniscal tear, left 
knee, and rated the disability zero percent.  The veteran 
filed a timely NOD in December 2002.  The RO provided a SOC 
in March 2003.  In August 2003, the RO increased the rating 
to 10 percent, effective June 2, 2003, and provided a SSOC.  
The veteran filed a timely substantive appeal in October 
2003.  The RO provided additional SSOCs in March and October 
2004.  In May 2006, the RO increased the rating to 20 
percent, effective August 20, 2004, and provided another 
SSOC.  As the veteran has not been granted the maximum 
benefit allowed, he is presumed to be seeking a higher rating 
and the claim is still active.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993)

On appeal in August 2007, the Board granted a 10 percent 
rating for status post arthroscopic surgery of a meniscal 
tear of the left knee from October 29, 1999 to June 1, 2003, 
and granted a 20 percent rating from June 2, 2003 to August 
19, 2004.  The Board denied a staged rating in excess of 20 
percent from August 20, 2004.  In an August 2008 rating 
action, the AMC increased the ratings to reflect the Board's 
decision.  The AMC stated that this decision was a "full and 
final determination" of this issue.  However, the Board 
notes that a higher rating is available under the applicable 
Diagnostic Codes.  Accordingly, the one-year period for 
filing a NOD has not yet expired.  See 38 C.F.R. § 20.302(a).

Finally, in the August 2007 Remand Order, the Board referred 
the veteran's July 2007 application to reopen his claim for 
service connection for a psychiatric disorder and a new claim 
for a TDIU to the RO for appropriate action.  The Board notes 
that no development has been taken with respect to these 
issues.  Accordingly, the Board again refers these matters to 
the Appeals Management Center for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 
19.9.  Specifically, the most recent VA audiological 
examination occurred more than two years ago in April 2006.  
In a November 2008 correspondence, the veteran has indicated 
that his bilateral hearing loss has deteriorated since the 
April 2006 examination.  The veteran's wife contends that the 
veteran currently wears hearing aids.  The Board notes that 
the veteran did not wear hearing aids at the time of the 
April 2006 examination.  The Board further notes that the 
Social Security Administration has found the veteran to be 
disabled.  Deafness is listed as the secondary diagnosis.  
Accordingly, the Board determines that a fresh VA 
audiological examination is warranted.  See 38 C.F.R. § 
20.901(a) (authorizing the Board to obtain a VA medical 
opinion).  

In addition, the veteran contends in the November 2008 
correspondence that his hearing loss has caused significant 
interference with his employment as an emergency medical 
technician (EMT).  The Board notes that in the October 2003 
Form 9, the veteran stated that he could not hear the medical 
director over the radio.  The veteran also claimed that he 
cannot hear the ambulance driver or the patient.  
In the presence of such a factor, the criteria for submission 
for assignment of an extraschedular rating for his bilateral 
hearing loss pursuant to 38 C.F.R. 
§ 3.321(b)(1) are satisfied.  In so finding, the undersigned 
is aware of the rather unusual nature of such a referral 
where the disability at issue is rated noncompensable.  
However, the fact remains that one can have significant high 
frequency hearing loss and a zero percent rating under the 
applicable schedular criteria.  In a case such as this, where 
there is credible evidence of industrial impairment with no 
avenue to compensate such disability on a schedular basis, 
the extraschedular route is the only other alternative.  

Prior to the referral for extraschedular consideration, the 
AMC/RO must conduct any development deemed necessary, to 
include contacting the veteran to determine if he had any 
additional evidence that was relevant to the question of 
whether his bilateral hearing loss has caused marked 
interference with employment, to include records or a 
statement from a current or former employer.

The November 2008 correspondence also includes a statement 
from the veteran concerning the deterioration of his low back 
disability.  The Board notes that some of this additional 
evidence is duplicate of evidence previously of file.  
However, the veteran has indicated that he currently takes 
morphine to control his back pain.  He also states that he 
has had incapacitating episodes of at least six weeks' 
duration during the past two years.  Under these 
circumstances, a more current back examination is warranted.  
38 C.F.R. § 3.327 (2008).  

The Board parenthetically notes that Vazquez-Flores v. Peake, 
22 Vet App. 137 (2008), which pertains to notice of more 
specific criteria necessary for an increased rating claim, is 
not applicable to this appeal because the claims in question 
are   downstream issues from that of service connection.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  However, the AMC/RO should ensure compliance 
with all notice and assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008). Notice consistent 
with 38 U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for the benefits sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; and 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

The AMC/RO should also provide the 
appellant with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish ratings and effective dates for 
the benefits sough as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

2. The veteran must be afforded a VA 
audiological examination for the purpose 
of determining the current  severity of 
his bilateral hearing loss.  The 
audiological examination must conform with 
the testing requirements  enunciated in 38 
C.F.R. § 4.85, to include: (a) conducting 
of the test by a state-licensed 
audiologist; (b)  performance of a 
controlled speech discrimination test 
(Maryland CNC); and (c) performance of a 
puretone  eudiometry test.  All tests are 
to be performed without the use of hearing 
aids.

 3. Thereafter, the veteran must be 
afforded orthopedic and, if indicated, 
neurological examinations to determine the 
current severity of his service-connected 
low back disability, to include chronic 
low back pain syndrome and degenerative 
disc disease.  

The orthopedic evaluation must include 
range of motion studies for the 
thoracolumbar spine and the examiner  
should note any additional loss of motion 
due to pain, weakness, fatigueability, 
incoodination or flare-ups of such 
symptoms, or any other sign or symptom due 
to the service-connected disability.  In 
addition, the physician is asked to answer 
the following question:

Is the veteran's service-connected 
low back strain  manifested by 
intervertebral disc syndrome with 
incapacitating episodes (acute signs 
and symptoms) and, if so, provide 
(1) the approximate total duration 
of such episodes during the 12 
months prior to the last examination 
and (2) note whether such episodes 
necessitated bed-rest prescribed by 
a physician.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Notes 1 and 2.  
In answering these questions, the 
examiner should indicate whether it 
is at least as likely as not (50 
percent or greater degree of 
probability) that the veteran's low 
back strain was caused or aggravated 
his degenerative disc disease.

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

The physician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide 
a rationale for any opinion 
provided.  If the clinician is 
unable to answer the question 
presented without resort to 
speculation, he should so indicate.

4. The AMC/RO should provide the veteran 
written notification specific to the claim 
for an extraschedular rating for bilateral 
hearing loss under 38 C.F.R. 
§ 3.321(b)(1), to include informing him of 
the relevancy of any evidence from an 
employer or former employer relating to 
his claim of significant work impairment 
caused by his bilateral hearing loss.  

5. The AMC/RO must refer the case to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for consideration of an extraschedular 
evaluation for the veteran's service-
connected bilateral hearing loss.  38 
C.F.R. § 3.321(b) (2007).  If the veteran 
is not satisfied with the decision, he and 
his representative should be provided an 
SSOC.  A reasonable period of time for a 
response should be afforded.

6. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's low back 
claim.  If the veteran remains 
dissatisfied with the outcome, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order.  No action is required 
of the veteran until he is otherwise 
notified by the AMC or RO.  By this 
action, the Board intimates no opinion, 
legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


